        ORDERED, ADJUDGED AND DECREED, that the purchaser or purchasers at the

foreclosure sale shall pay: (i) any Town, Village, City, Hamlet transfer taxes, New York State

transfer taxes and any other tax imposed upon and/or arising from the transfer of title; and (ii) any

other charges occurring as a result of the transfer of title, including but not limited to deed stamps,

if any, and recording fees.

        Said premises commonly known as: 140 East 37 th Street, New York, New York 10016

(Block: 892, Lot: 59). A description of the Mortgaged Property is annexed hereto and made a part

hereof as Schedule "A".

Dated: New York, New York
       June 3          2021
       ------�

                                                               Honorable Katherine Polk Failla
                                                               United States District Judge




                                          SCHEDULE "A"

                                        Property Description


{01102588,DOCX;2}                                 10
